 ALLIED PRODUCTION WORKERS LOCAL 12 (NORTHERN ENGRAVING CORP.) 1Allied Production Workers Union Local 12 (Northern Engraving Corporation) and Sherry Prichard. Case 18ŒCBŒ3913 April 28, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN Upon charges filed by Sherry Prichard on April 19 and June 21, 1999, against Allied Production Workers Union Local 12 (the Respondent or the Union), the General Counsel of the National Labor Relations Board issued a complaint and notice of hearing on June 23, 1999.  The complaint alleges that the Respondent violated Section 8(b)(1)(A) and (2) of the Act by continuing to enforce a checkoff authorization signed by Prichard and other em-ployees despite their attempted revocation of those au-thorizations on January 30, 1998.  On September 23, 1999, the General Counsel, the Re-spondent, and the Charging Party filed with the Board a joint motion to transfer this proceeding to the Board and for approval of the parties™ stipulation of facts. The parties agreed that the stipulation of facts and attached exhibits constituted the entire record in this case, that no oral testi-mony was necessary or desired by any of the parties, and that they waived a hearing and decision by an administra-tive law judge. On November 10, 1999, the Board ap-proved the stipulation and transferred the proceeding to the Board for issuance of a Decision and Order. Thereafter, the General Counsel and the Respondent filed briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. On the entire record and the briefs, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, Northern Engraving Corporation (Northern Engraving), a Wisconsin corporation with a principal office in Sparta, Wisconsin, has been engaged in the manufacture and distribution of appliance nameplates at its facility in Lansing, Iowa. During the calendar year ending December 31, 1998, Northern Engraving sold goods and services valued in excess of $50,000 directly to customers located outside of the State of Iowa and pur-chased and received at its Lansing facility goods valued in excess of $50,000 from points outside the State. We find that Northern Engraving is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, and that the Respondent Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Facts The stipulated record reflects that at all material times the Respondent has been the exclusive collective-bargaining representative of the employees in the following unit: All production and maintenance employees at the plant located at Industrial Park West, Lansing, Iowa; exclud-ing all salaried, office, clerical employees, designers, artists, graphic arts personnel, tool and die makers, laboratory technicians, plant protection employees, and technical, professional and supervisory employees as defined under the National Labor Relations Act of 1947 as amended. The parties™ collective-bargaining agreement covering the unit contained a dues-checkoff provision1 which required Northern Engraving to deduct and remit dues and service fees monthly to the Respondent pursuant to a lawfully exe-cuted authorization signed by the employee.2 On June 19, 1993, Sherry Prichard executed a check-off or service charge authorization form that stated, in relevant part:  I hereby authorize and direct my employer to deduct from my wages a service charge equal in amount to the dues which members are obligated to pay this Un-ion, and to pay the same to this Union or its designee pursuant to the provisions of any current or future col-lective bargaining agreement. I also authorize and di-rect my employer to deduct from my wages any amount that is or shall become due from me for health and welfare coverage under the Central States Joint Board Health and Welfare Fund. Said deduction shall be monthly in the first week of each month. This au-thorization and direction shall be irrevocable for the period of one year from the date hereof, or until the termination of the contract between the Company and the Union, whichever occurs first. This authorization and direction shall automatically re-new itself for successive yearly or applicable contract                                                            1 Art. IX of the parties™ collective-bargaining agreement, effective July 27, 1995, through September 29, 1998, provides: Section 9.1. Checkoff.  Upon receipt of a lawfully executed written authorization from an employee, the Company agrees to deduct the regular Union membership dues of such employee from the employee™s pay monthly and to remit such deduction by the tenth (10th) day of the month following deduction to the offi-cial designated by the Union in writing to receive such deduc-tions. The Union will notify the Company in writing of the ex-act amount of such regular membership dues to be deducted. The Union will refund to the Company or the employee any dues which may erroneously be deducted or any moneys which may erroneously be remitted to the Union.  The successor agreement, effective from March 30, 1999 through March 29, 2002, contained the same language with the words ﬁor service feesﬂ inserted in the first sentence after the phrase ﬁregular Un-ion membership dues.ﬂ 2 Neither collective-bargaining agreement referenced in fn. 1, above, contains a union-security clause. 331 NLRB No. 2  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2periods thereafter, whichever occurs first, unless I give 
written notice to the Company and the Union at least 
sixty days, and not more than seventy-five days, before 
any annual renewal date of this authorization and direc-
tion of my desire to revoke same. My Employer is fur-
ther authorized and directed to turn over the said mon-
ies as they become due to the proper officer of the Lo-

cal Union.  
 On January 30, 1998, Prichard, and other employees 
who had signed identical authorizations,
3 sent a hand-
written letter to Northern Engraving which read: 
 As of January 30, 1998, we have chosen to quit 
the AFLŒCIO Local 12 Union.   
Please stop taking union dues out as of this date 
Jan. 30, 1998. 
 The Union™s local president,
 Edmee Lopez, responded 
by letter dated February 19, 1998, in which she acknowl-

edged the resignations from the Union but continued: 
 [W]e must inform you that as a non-member, you are 

still obligated to pay a service fee in the amount of 
$14.77 per month. [Emphasis in original.]   
Under the check-off authorization that you signed, you 
authorized the Company to deduct a service fee in an 
amount equal to Union dues. The service fee for Local 
#10 [sic] is currently 
$14.77 per month. [Emphasis in 
original.] The service fee will continue until your 
check-off is properly revoked.   
 Thereafter, the Respondent continued to receive service fees 

withheld from the employees™ wages pursuant to their 
checkoff authorizations. The record does not contain any 
other correspondence between the employees and the Re-
spondent after February 19, 1998.  
B. The Pleadings 
On April 19, 1999, Prichard filed a charge in this case 
on behalf of herself and others alleging that the Union 
violated Section 8(b)(1)(A) by improper
ly receiving ser-vice fees after the employees resigned their union mem-
berships. Thereafter, on June 21, 1999, Prichard 
amended her charge to allege that the Respondent has 
violated Section 8(b)(2) by causing Northern Engraving 
to continue to withhold service fees pursuant to the 
checkoff authorizations after the employees had resigned 

from the Union. The General Counsel issued a complaint 
on these charges on June 23, 1999. 
The complaint alleges that, during the 6 months pre-
ceding the filing of the charge, the Respondent has re-

fused to give effect to the resignations of Prichard and 
the other employees by continuing to receive, accept, and 
retain moneys withheld from their wages pursuant to 
their authorizations, in violation of Section 8(b)(1)(A). 
                                                          
                                                           
3 The record shows that Dave Pric
hard signed an authorization on 
June 19, 1993, and that Roy McKee signed on June 6, 1994. 
The complaint further alleges that, during the 6 months 
preceding the filing of the charge, the Respondent has 
caused Northern Engraving to discriminate against 
Prichard and the other employees by withholding service 
charges from the employees™ wages after they had re-
signed from the Union, in violation of Section 8(b)(2). 
The complaint makes no reference to misconduct follow-

ing the date of the charge. 
The Respondent admits it c
ontinued to accept withheld 
service fees from the employees but denies that its ac-
tions violated the Act. In addition, the Respondent inter-
poses an affirmative defense 
that the Charging Party™s 
charges are untimely under Section 10(b).
4 We find merit 
in the Respondent™s affirmative defense. 
III.  DISCUSSION 
Section 10(b) of the Act precludes the issuance of a 
complaint ﬁbased on any unf
air labor practice occurring 
more than six months prior to the filing of the charge 
with the Board and the service of a copy thereof uponﬂ 
the charged party.
5 Although the General Counsel may 
rely on evidence outside the 10(b) period as ﬁback-
ground,ﬂ he is barred from bringing any complaint in 
which the operative events establishing the violation oc-
curred more than 6 months before the unfair labor prac-
tice charge has been filed and served.
6 As the Supreme Co
urt stated in 
Machinists Local 1424 
(Bryan Mfg. Co.) v. NLRB
, 362 U.S. 411, 419 (1960), the 
fundamental policies underlying Section 10(b) ﬁare to 
bar litigation over ‚past events after records have been 
destroyed, witnesses have gone elsewhere, and recollec-

tions of the events in question have become dim and con-
fused,™ H.R. Rep. No. 245, 80th Cong., 1st Sess., p. 40, 
and of course to stabilize existing bargaining relation-
ships.ﬂ (Footnote omitted.) Th
e Board has stated that the 
Court™s decision and the legislative history it cited re-
quire ﬁstrict adherenceﬂ to th
e 10(b) limitations period. 
See A&L Underground
, 302 NLRB 467, 468 (1991); and 
Chambersburg County Market
, 293 NLRB 654 (1989).  
The 10(b) period commences
, however, only when a 
party has clear and unequivocal notice of a violation of 
the Act. See 
Desks, Inc., 295 NLRB 1 (1989); and 
Team-
sters Local 43 v. NLRB
, 825 F.2d 608, 616 (1st Cir. 
1997); 
ACF Industries, 
234 NLRB 1063 (1978), enfd. as 
modified 596 F.2d 1334, 1351Œ1352 (8th Cir. 1979).  

The burden of showing that a 
charging party was on clear and unequivocal notice of the violation rests with the 

respondent. 
A&L Underground
, supra at 469. 
In the instant case, Prichard notified Northern Engrav-
ing of her resignation from the Union and attempted to 
revoke her checkoff authorization on January 30, 1998. 
 4 The General Counsel did not present any arguments in its brief 
challenging the Respondent™s
 affirmative defense. 
5 29 U.S.C. 160(b). 
6 See Chemung Contracting Corp
., 291 NLRB 773, 774 (1988); and 
American Commercial Lines
, 291 NLRB 1066, 1081 (1988). 
 ALLIED PRODUCTION WORKERS UNION LOCAL 12 (NORTHERN ENGRAVING CORP.) 3Within a month, on February 19, 1998, Prichard received 
a letter from the Union that clearly and unequivocally 
informed her that the Union intended to continue to en-
force the authorization and co
llect the service fees unless 
and until she submitted a ﬁproperﬂ revocation.
7  As ob-
served above, the record discloses no further 

communication between the Charging Party and the 

Union. 
 On Prichard™s receipt of 
the Respondent™s February 
1998 letter, the dispute was clearly drawn.
8 Nevertheless, 
                                                          
                                                                                             
7 Presumably a ﬁproperﬂ revocation, according to the Union, would 
be one that was given to the Comp
any and Union in writing ﬁat least 
sixty days, and not more than seve
nty-five daysﬂ before the annual 
renewal date of the authorization. 
The record does not indicate that any 
of the employees requested revocation of their dues-checkoff authoriza-
tion during the 60Œ75 day period prior to the expiration of the 1995Œ
1998 collective-bargaining agreement.  
8 There can be no dispute that the Union™s February 19, 1998 letter 
clearly and unequivocally rejected Prichard™s attempted revocation. 
Prichard did not file her origin
al charge in this case until 
14 months later, April 19, 1999, well outside the 10(b) 
limitations period. The record does not contain any other 
request for revocation of checkoff within the 10(b) pe-
riod.
9 Under these circumstances, 
we find that Prichard™s 
charge was untimely, and we shall dismiss the complaint. 
ORDER The complaint is dismissed. 
  Indeed, even if an ambiguity can be 
read into the letter, the fact that 
Northern Engraving continued to wi
thhold, and the Union continued to 
receive, service fees from Prichard™s wages for each of 14 months 
thereafter necessarily would serve to 
dispel any uncertainty as to the 
Union™s intentions. 
9 In the absence of any complain
t allegation of misconduct involving 
the period following the filing of the 
charges, we need not address the 
Respondent™s rights and obligations 
during that ensuing time period. 
 